Citation Nr: 0425535	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for a psychiatric 
disorder with fugue state.

3.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease at C5-C6.  


REPRESENTATION

Appellant represented by:	  Francis M. Jackson, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1961 to January 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  In a decision of August 2002, the Board denied 
the veteran's claim for an initial rating higher than 20 
percent for degenerative disc disease of the cervical spine, 
and denied service connection for a psychiatric disorder.  
The Board also requested development for a claim for service 
connection for residuals of a head injury.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a joint motion to vacate the 
Board's decision and remand the case for additional 
development.  The Court granted the motion later that month.  
In October 2003, the Board remanded all three of the issues 
to the RO.  In May 2004, the Board remanded the case to the 
RO for the purpose of affording the veteran a hearing which 
had been requested in a substantive appeal statement dated in 
January 2004.  Subsequently, the veteran notified the VA that 
the request for a hearing had been erroneously made by a law 
clerk in his attorney's office, and that he did not desire a 
hearing.  The case has now been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  A 
letter from the SSA dated in November 1999 indicates that the 
veteran had been determined to be disabled.  The Board 
concludes that VA has an additional duty to assist with the 
development of evidence, as VA has not obtained evidence from 
the SSA regarding the veteran's claim for benefits 
administered by that agency.  Efforts to obtain such records 
should be accomplished.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and SSA records.  See Counts v. Brown, 6 Vet. App. 
473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (in deciding a claim for an increased rating, the 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

The Board also notes that additional medical treatment 
records exist which have not been obtained  In this regard, 
the Board notes that in applications for a clothing 
allowance, the veteran reported having treatment for his 
service-connected cervical spine disorder at VA medical 
facilities between 1993 and 2003, including the VA Medical 
Center in West Los Angeles, and the VA Temple Outpatient 
Clinic.  Psychiatric records have been obtained from the West 
LA Facility, but the records pertaining to the cervical spine 
disorder have not been obtained.  On another occasion, he 
reported receiving psychiatric treatment at a VA facility in 
Little Rock and another VA facility in Loma Linda.  In 
addition, the Board notes that the veteran has reported the 
existence of private treatment records which may be relevant 
to his claim.  He reportedly had private medical treatment at 
facilities such as the Cedars-Sinai Medical Center, the 
Venice Cattargus Clinic, the Tolwin Psychiatric Group and the 
Brotman Medical Center.  In December 2002, the veteran listed 
such providers and submitted signed authorization forms.  
However, there is no indication that such records were 
obtained.   

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Regarding the claim for a higher rating for the veteran's 
disorder of the cervical spine, the Board notes that there 
has been a change in the rating criteria which pertain to 
disorders of the spine.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  67 Fed. Reg. 
54345-54349 (August 22, 2002).   The Board also notes that 
for spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC7-2003.  The RO has 
applied the regulations and informed the veteran of the 
regulations in a supplemental statement of the case.  
However, the most recent VA spine examination was conducted 
in October 2001 which was prior to the issuance of the 
regulations.  The Board finds that another VA cervical spine 
examination is required for proper evaluation of the claim.  
A new examination would allow an opportunity to obtain 
information necessary for evaluating the spine disorder under 
the new rating criteria.  In addition, the Board notes that 
the veteran has expressed dissatisfaction with his last 
orthopedic examination.  Accordingly, the Board concludes 
that another examination is warranted.

The Board also notes that in the prior remand the Board 
requested an examination to determine the etiology of the 
veteran's current psychiatric and neurological disorders.  
However, that examination did not take place due to a 
disagreement between the veteran and the examiner regarding 
whether the veteran could videotape the examination.  As a 
result, the requested opinion regarding the etiology of the 
current disabilities was not obtained.  In order to rectify 
this deficiency, the Board concludes that the claims file 
should be referred to a VA specialist for the purpose of 
obtaining a medical opinion as to the etiology of any such 
disability.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should attempt to obtain the 
veteran's recent treatment records 
associated with the treatment of the 
claimed disabilities, including the above 
referenced VA and private treatment 
records.  End efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.  

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the cervical spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
cervical spine disorder in detail.  The 
examiner should state the range of motion 
of the veteran's cervical spine, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Diagnostic Code 5293 
for rating intervertebral disc syndrome, 
as well as the new General Rating 
Formula for Diseases and Injuries of the 
Spine should be provided.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
area exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

4.  The RO should refer the claims file 
to a VA neurologist or psychiatrist for 
the purpose of obtaining an opinion as to 
the etiology of any psychiatric and/or 
neurological disability which the veteran 
may currently have.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
physician should specifically review the 
service medical records which document an 
inservice head injury, post service 
medical treatment records dated in 1983 
and later (including a VA hospitalization 
report from May 1996), a VA examination 
report dated in April 1997, a VA QTC 
medical examination reported dated in 
October 2001, and opinions submitted by 
the veteran including an opinion dated in 
January 2002 from a VA physician, an 
opinion dated in March 2004 from Daniel 
Hubert, M.D.,  and written opinions from 
Richard G. Doiron, Ph.D., dated in 
September 2003 and February 2004.  The VA 
physician should specifically comment as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
psychiatric or neurological disability 
was caused or aggravated by the head 
injury which occurred during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  
Specifically, the RO should readjudicate 
the veteran's claim for a higher rating 
for his lumbar spine disorder under the 
revised Diagnostic Code 5293, as well as 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




